EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 11 Metzmacher et al. discloses a process for cleaning an optical element for the ultraviolet wavelength range (paragraph [0001]) that has at least one metal-containing layer on a surface of the optical element (Fig. 1-3, collector mirror 3 which contains a Ru top layer, see paragraph [0017]), comprising: 
supplying activated hydrogen to the surface that has the metal-containing layer (paragraphs [0013]-[0015]); and 
subsequently supplying inert gas (paragraph [0018] teaches inert transport gases like argon, helium, xenon or neon).
	Ehm et al. discloses providing an inert gas wherein the presence on H2O is controlled within the specified range (paragraphs [0042]-[0043]). As such the presence on H2O is an art recognized result affecting parameter.
20 volume fraction of less than 5 ppm and a second fraction of activated hydrogen, wherein the first fraction of activated hydrogen is greater than the second fraction of activated hydrogen, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Metzmacher et al. and Ehm et al. such that an optical element for the ultraviolet wavelength range is cleaned by a cleaning gas comprising a first fraction of activated hydrogen and a drying gas comprising inert gas with an H20 volume fraction of less than 5 ppm and a second fraction of activated hydrogen, wherein the first fraction of activated hydrogen is greater than the second fraction of activated hydrogen, see pages 5-9 of the remarks.
	Accordingly, the prior art fails to teach or fairly suggest a process for cleaning an optical element for the ultraviolet wavelength range that has at least one metal-containing layer on a surface of the optical element requiring “supplying a cleaning gas to the surface that has the metal-containing layer, the cleaning gas comprising a first fraction of activated hydrogen; and - subsequently supplying a drying gas to the surface, the drying gas comprising inert gas with an H20 volume fraction of less than 5 ppm and a second fraction of activated hydrogen, wherein the first fraction of activated hydrogen is greater than the second fraction of activated hydrogen”, in the combination required by the claim.

Claims 2-10 and 12-16 are allowable by virtue of their dependency on claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Delgado et al. [US 2014/0261568 A1]
	Ma et al. [US 2021/0109452 A1]
	Yabuta et al. [US 2007/0018119 A1]
	Chang et al. [US 2015/0323862 A1]
	Chang et al. [US 2017/0060005 A1]
	Wuister et al. [US 2009/0038636 A1]
	Ota et al. [US 2015/0054188 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882